Case: 4:18-cv-01294-RLW Doc. #: 57 Filed: 08/28/19 Page: 1 of 8 PageID #: 323




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 DAVID WHITT,                                  )
                                               )
      PLAINTIFF,                               )
                                               )
 v.                                            )          Case No. 4:18-CV-01294
                                               )
 CITY OF ST. LOUIS, et al.,                    )
                                               )
      DEFENDANT.                               )

  DEFENDANT KARNOWSKI’S AMENDED ANSWER TO PLAINTIFF’S FIRST
                   AMENDED COMPLAINT

         COMES NOW Defendant Sergeant Matthew T. Karnowski (“Defendant”), by and
 through his attorney, and hereby denies everything not specifically admitted, and in
 particular states the following for his Amended Answer to Plaintiff’s First Amended
 Complaint:
                                     INTRODUCTION
      1. In response to ¶ 1, Defendant admits only that Plaintiff’s Amended Complaint
         purports to assert claims pursuant to 42 U.S.C. § 1983 and Missouri state law but
         otherwise denies any genuine, valid or legitimate claim for damages or injunctive
         relief as stated or alleged in ¶ 1 or in the Amended Complaint.
      2. Defendant admits only that Plaintiff was charged with unlawful interference with
         a police officer in violation of Section 15.10.010 of the City of St. Louis Revised
         Code in connection with his conduct at a crime scene on August 8, 2016.
         Defendant further admits that Plaintiff’s charge was dismissed by nolle prosequi.
         Defendant otherwise denies the remaining allegations in ¶ 2.
                                          PARTIES
      3. Defendant lacks sufficient information to admit or deny the allegations in ¶ 3.
      4. Defendant admits only that the City of St. Louis (“City”) is a constitutional
         charter city created and organized pursuant to the Missouri Constitution and the
         laws of the State of Missouri. Defendant further admits that the City oversees
         various agencies and departments, including the City of St. Louis Police


                                              1
Case: 4:18-cv-01294-RLW Doc. #: 57 Filed: 08/28/19 Page: 2 of 8 PageID #: 324




       Department (“Police Department”). Defendant otherwise denies the allegations in
       ¶ 4.
    5. Defendant admits only that Ryan Linhorst (“Linhorst”) was an employee of the
       St. Louis Police Department on August 8, 2016. Defendant further admits that
       Linhorst assisted with Plaintiff’s arrest on August 8, 2016, at 5048 Wells Avenue,
       and wrote the incident report related to Plaintiff’s arrest. Defendant otherwise
       denies the remaining allegations in ¶ 5.
    6. Defendant admits only that Matthew Karnowski (“Karnowski”) was an employee
       of the St. Louis Police Department on August 8, 2016. Defendant further admits
       that Karnowski assisted with Plaintiff’s arrest on August 8, 2016, at 5048 Wells
       Avenue. Defendant otherwise denies the remaining allegations in ¶ 6.
    7. Defendant admits only that Matthew Shaw (“Shaw”) was an employee of the St.
       Louis Police Department on August 8, 2016. Defendant further admits that Shaw
       assisted with Plaintiff’s arrest on August 8, 2016, at 5048 Wells Avenue.
       Defendant otherwise denies the remaining allegations in ¶ 7.
    8. Defendant admits only that Bobby Baine (“Baine”) was an employee of the St.
       Louis Police Department on August 8, 2016. Defendant further admits that Baine
       assisted with the investigation of Whitt.        Defendant otherwise denies the
       remaining allegations in ¶ 8.
    9. Defendant lacks sufficient information to admit or deny the allegations in ¶ 9.
    10. Defendant admits Linhorst, Karnowski, Shaw, and Baine (“SLMPD Defendants”)
       were acting under color of law and within the scope of their employment with the
       City on August 8, 2016.         Defendant further admits that Plaintiff’s Amended
       Complaint purports to assert a claim against SLMPD Defendants in their
       individual capacities. Defendant otherwise denies the remaining allegations in ¶
       10.
                            JURISDICTION AND VENUE
    11. In response to ¶ 11, Defendant admits only that Plaintiff invokes the jurisdiction
       of the Court but otherwise denies any genuine, valid or legitimate claim for
       damages as stated or alleged in Plaintiff’s Amended Complaint.




                                              2
Case: 4:18-cv-01294-RLW Doc. #: 57 Filed: 08/28/19 Page: 3 of 8 PageID #: 325




    12. In response to ¶ 12, Defendant admits only that Plaintiff invokes the jurisdiction
        of the Court but otherwise denies any genuine, valid or legitimate claim for
        damages as stated or alleged in Plaintiff’s Amended Complaint.
                                         FACTS
    13. Defendant lacks sufficient information to admit or deny the allegations in ¶ 13.
    14. Defendant lacks sufficient information to admit or deny the allegations in ¶ 14.
    15. Defendant lacks sufficient information to admit or deny the allegations in ¶ 15.
    16. Defendant lacks sufficient information to admit or deny the allegations in ¶ 16.
    17. Defendant lacks sufficient information to admit or deny the allegations in ¶ 17.
    18. Defendant lacks sufficient information to admit or deny the allegations in ¶ 18.
    19. Defendant denies the allegations in ¶ 19.
 David Whitt’s Arrest
    20. Defendant lacks sufficient information to admit or deny the allegations in ¶ 20.
    21. Defendant denies the allegations in ¶ 21.
    22. Defendant lacks sufficient information to admit or deny the allegations in ¶ 22.
    23. Defendant lacks sufficient information to admit or deny the allegations in ¶ 23.
    24. Defendant denies the allegations in ¶ 24.
    25. Defendant denies the allegations in ¶ 25:
           a. Defendant denies the allegations in ¶ 25(a).
           b. Defendant denies the allegations in ¶ 25(b).
           c. Defendant denies the allegations in ¶ 25(c).
 Search and Seizure of Whitt’s Camcorder
    26. In response to ¶ 26, Defendant admits only that Plaintiff was arrested and detained
        on August 8, 2016 for interfering with a police officer. Defendant further admits
        Plaintiff was charged with interfering with a police officer on October 6, 2016.
        Defendant denies all remaining allegations in ¶ 26.
    27. In response to ¶ 27, Defendant admits only that Plaintiff’s camcorder was
        returned on/about January 4, 2017. Defendant denies all remaining allegations in
        ¶ 27.
    28. Defendant denies the allegations in ¶ 28.




                                             3
Case: 4:18-cv-01294-RLW Doc. #: 57 Filed: 08/28/19 Page: 4 of 8 PageID #: 326




    29. Exhibit A and its contents speak for itself and do not require a response. To the
       extent an answer is required, Defendant denies ¶ 29.
    30. Defendant admits only that a warrant was issued on/about August 11, 2016;
       Defendant otherwise denies the allegations in ¶ 30.
    31. Defendant denies the allegations in ¶ 31.
    32. Defendant admits only that Section 15.10.010 of the City Code speaks for itself.
       Defendant otherwise denies the allegations in ¶ 32.
    33. Defendant denies the allegations in ¶ 33.
    34. Defendant denies the allegations in ¶ 34.
    35. Defendant denies the allegations in ¶ 35.
    36. Defendant admits only that Plaintiff’s camcorder was returned on/about January
       4, 2017. Defendant otherwise denies the allegations in ¶ 36.
    37. Defendant denies the allegations in ¶ 37.
    38. Defendant admits only that Plaintiff’s municipal charge was dismissed by nolle
       prosequi on May 23, 2017. Defendant otherwise denies the allegations in ¶ 38.
    39. Defendant lacks sufficient information to admit or deny the allegations in ¶ 39.
    40. Defendant denies the allegations in ¶ 40.
           a. Defendant denies the allegations in ¶ 40(a).
           b. Defendant denies the allegations in ¶ 40(b).
           c. Defendant denies the allegations in ¶ 40(c).
           d. Defendant denies the allegations in ¶ 40(d).
           e. Defendant denies the allegations in ¶ 40(e).
    41. Defendant admits that the City was a named defendant in the lawsuit styled
       Ahmad, et al. v. City of St. Louis, Missouri, No. 4:17-cv-2455. Defendant further
       admits that on November 15, 2017 District Court Judge Catherine Perry issued a
       Memorandum and Order of Preliminary Injunction (ECF Doc. 57) and an Order
       of Preliminary Injunction (ECF Doc. 58) and that those documents speak for
       themselves. Unless expressly admitted herein, Defendant otherwise denies the
       allegations in ¶ 41.
    42. Defendant denies the allegations in ¶ 42.




                                             4
Case: 4:18-cv-01294-RLW Doc. #: 57 Filed: 08/28/19 Page: 5 of 8 PageID #: 327




                                 CLAIMS FOR RELIEF
                                        COUNT I
    43. Defendant incorporates all preceding paragraphs as if fully set forth in this Count.
    44. Defendant denies the allegations in ¶ 44.
    45. Defendant denies the allegations in ¶ 45.
    46. Defendant denies the allegations in ¶ 46.
    47. Defendant denies the allegations in ¶ 47.
    48. Defendant denies the allegations in ¶ 48.
                                        COUNT II
    49. Defendant incorporates all preceding paragraphs as if fully set forth in this Count.
    50. Defendant denies the allegations in ¶ 50.
    51. Defendant denies the allegations in ¶ 51.
    52. Defendant denies the allegations in ¶ 52.
    53. Defendant admits only that Plaintiff’s municipal charge was dismissed by nolle
        prosequi on May 23, 2017. Defendant otherwise denies the allegations in ¶ 53.
    54. Defendant denies the allegations in ¶ 54.
    55. Defendant denies the allegations in ¶ 55.
    56. Defendant denies the allegations in ¶ 56.
                                       COUNT III
    57. Defendant incorporates all preceding paragraphs as if fully set forth in this Count.
    58. Paragraph 58 states a legal conclusion that Defendant need not admit or deny. To
       the extent an answer is required, Defendant admits that under some circumstances
       citizens may observe on-duty police activity. Defendant otherwise denies the
       averments in ¶ 58.
    59. Defendant denies the allegations in ¶ 59.
    60. Defendant denies the allegations in ¶ 60.
    61. Defendant denies the allegations in ¶ 61.
    62. Defendant denies the allegations in ¶ 62.
    63. Defendant denies the allegations in ¶ 63.
    64. Defendant denies the allegations in ¶ 64.
    65. Defendant denies the allegations in ¶ 65.


                                             5
Case: 4:18-cv-01294-RLW Doc. #: 57 Filed: 08/28/19 Page: 6 of 8 PageID #: 328




                                         COUNT IV
          The allegations in Count IV are directed to Defendants Linhorst and Baine, and
 are not directed to this Defendant. If the allegations of Count IV, including ¶¶ 66-74, are
 ever construed to state a claim against this Defendant, Defendant denies the allegations
 in ¶¶ 66-74.
                                         COUNT V
          The allegations in Count V are directed to Defendant City of St. Louis, and are
 not directed to this Defendant. If the allegations of Count V, including ¶¶ 75-79, are ever
 construed to state a claim against this Defendant, Defendant denies the allegations in ¶¶
 75-79.
                                         COUNT VI
    80. Defendant incorporates all preceding paragraphs as if fully set forth in this Count.
    81. Defendant denies the allegations in ¶ 81.
    82. Defendant denies the allegations in ¶ 82.
    83. Defendant denies the allegations in ¶ 83.
    84. Defendant denies the allegations in ¶ 84.
    85. Defendant denies the allegations in ¶ 85.
                                        COUNT VII
    86. Defendant incorporates all preceding paragraphs as if fully set forth in this Count.
    87. Defendant admits only that Plaintiff was charged with unlawful interference with
          a police officer in violation of Section 15.10.010 of the City of St. Louis Revised
          Code in connection with his conduct at a crime scene on August 8, 2016.
          Defendant Linhorst served as the complaining witness identified in the charging
          Information. Defendant otherwise denies the allegations in ¶ 87.
    88. Defendant denies the allegations in ¶ 88.
    89. Defendant denies the allegations in ¶ 89.
    90. Defendant admits only that Plaintiff’s municipal charge was dismissed by nolle
          prosequi on May 23, 2017. Defendant otherwise denies the allegations in ¶ 90.
    91. Defendant denies the allegations in ¶ 91.
    92. Defendant denies the allegations in ¶ 92.
    93. Defendant denies the allegations in ¶ 93.


                                               6
Case: 4:18-cv-01294-RLW Doc. #: 57 Filed: 08/28/19 Page: 7 of 8 PageID #: 329




                                          COUNT VIII
         The allegations in Count VIII are directed to Defendants Linhorst and Baine, and
 are not directed to this Defendant. If the allegations of Count VIII, including ¶¶ 94-102,
 are ever construed to state a claim against this Defendant, Defendant denies the
 allegations in ¶¶ 94-102.
                                 AFFIRMATIVE DEFENSES
         For further answer and defense, Defendant affirmatively defends based on the
 following:
    1.        Plaintiff’s Amended Complaint fails to state a claim upon which relief can be
              granted because arguable probable cause existed for Plaintiff’s arrest on
              August 8, 2016.
    2.        Plaintiff’s Amended Complaint is barred by the doctrine of qualified
              immunity because Defendant’s conduct did not violate clearly established
              statutory or constitutional rights of Plaintiff.
    3.        Defendant is immune from liability for Plaintiff’s state law claims under the
              Official Immunity and Public Duty doctrines.
    4.        Plaintiff’s state law claims are barred by the applicable statue of limitations.
    5.        Plaintiff’s claims are barred by the doctrines of collateral estoppel and res
              judicata.
    6.        Defendant hereby reserves the right to assert any affirmative defense to
              Plaintiff’s Amended Complaint that may arise pursuant to discovery and
              throughout the course of litigation of Plaintiff’s claims.
         WHEREFORE, having fully answered Plaintiff’s Amended Complaint,
 Defendant prays an Order from the Court dismissing him from suit with prejudice,
 together with an award of Defendant’s taxable court costs and reasonable attorney’s fees
 expended herein, and for such further and other relief that the Court deems fair and
 equitable under the premises.




                                                  7
Case: 4:18-cv-01294-RLW Doc. #: 57 Filed: 08/28/19 Page: 8 of 8 PageID #: 330




                                                                 Respectfully Submitted,

                                                                        JULIAN BUSH
                                                                    CITY COUNSELOR

                                                            By: /s/ Abby Duncan
                                                              Abby Duncan #67766MO
                                                          Erin K. McGowan #64020MO
                                                          1200 Market Street, Room 314
                                                                               City Hall
                                                                   St. Louis, Mo 63103
                                                                         (314) 622-4694
                                                                     (314) 622-4956 fax
                                                              DuncanA@stlouis-mo.gov
                                                           McGowanE@stlouis-mo.gov
                                                                Attorneys for Defendant




                            CERTIFICATE OF SERVICE

         I hereby certify this Answer to Plaintiff’s Amended Complaint was electronically
 filed on August 28, 2019 with the Court for service by means of Notice of Electronic
 Filing upon all attorneys of record.


                                                    /s/ Abby Duncan




                                            8
